Terminal Disclaimer
The terminal disclaimer filed on 22 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,834,310 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest: 
A method for image processing, comprising: receiving a first image of a scene captured by a first camera, the first image comprising first pixels and having a first field of view; receiving a second image of the scene captured by a second camera, the second image comprising second pixels and having a second field of view; storing, in response to a first command, a first user-composed image of the scene, the first user-composed image comprising first user-composed pixels and having a user-composed field of view, and the first user-composed pixels being derived from the first pixels based on determining that an area of the user-composed field of view intersects with the first field of view; receiving a second command to edit the first user-composed image; editing the first user-composed image based on the second command; storing the edited first user-composed image as a second user-composed image; receiving a third command to change the field of view of the second user-composed image; editing the second user-composed image based on the third command; and storing the edited second user-composed image as a third user-composed image of the scene, the third user-composed image comprising second user-composed pixels and having a second user-composed field of view, and the second user-composed pixels being derived from the second pixels based on determining that an area of the second user-composed field of view intersects with the second field of view (Independent claim 1; claims 2-15 depend from claim 1).
A processing system comprising: a memory; and one or more processors configured to: receive a first image of a scene captured by a first camera, the first image comprising first pixels and having a first field of view; receive a second image of the scene captured by a second camera, the second image comprising second pixels and having a second field of view; store, in response to a first command, a first user-composed image of the scene, the first user-composed image comprising first user-composed pixels and having a user-composed field of view, and the first user-composed pixels being derived from the first pixels based on determining that an area of the user-composed field of view intersects with the first field of view; receive a second command to edit the first user-composed image; edit the first user-composed image based on the second command; store the edited first user-composed image as a second user-composed image; receive a third command to change the field of view of the second user-composed image; edit the second user-composed image based on the third command; and store the edited second user-composed image as a third user-composed image of the scene, the third user-composed image comprising second user-composed pixels and having a second user-composed field of view, and the second user-composed pixels being derived from the second pixels based on determining that an area of the second user-composed field of view intersects with the second field of view (Independent claim 16; claims 17-26 depend from claim 16).
A non-transitory computer-readable medium comprising program code, which, when executed by one or more processors, causes the one or more processors to perform operations, the program code comprising code for: receiving a first image of a scene captured by a first camera, the first image comprising first pixels and having a first field of view; receiving a second image of the scene captured by a second camera, the second image comprising second pixels and having a second field of view; storing, in response to a first command, a first user-composed image of the scene, the first user-composed image comprising first user-composed pixels and having a user-composed field of view, and the first user-composed pixels being derived from the first pixels based on determining that an area of the user-composed field of view intersects with the first field of view; receiving a second command to edit the first user-composed image; editing the first user-composed image based on the second command; storing the edited first user-composed image as a second user-composed image; receiving a third command to change the field of view of the second user-composed image; editing the second user-composed image based on the third command; storing the edited second user-composed image as a third user-composed image of the scene, the third user-composed image comprising second user-composed pixels and having a second user-composed field of view, and the second user-composed pixels being derived from the second pixels based on determining that an area of the second user-composed field of view intersects with the second field of view (Independent claim 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 26, 2021